OPINION — AG — THE PROPOSED BILL DISCUSSED ABOVE WOULD NOT HAVE THE EFFECT OF ABOLISHING THE PRESENT TAX COMMISSION; THEREFORE, THE SAME IF ENACTED INTO LAW WOULD BE VIOLATIVE OF ARTICLE XXIII, SECTION 10 OF THE OKLAHOMA CONSTITUTION. INASMUCH AS THE APPARENT PURPOSE OF THE PROSPOSED BILL IS TO CREATE A NEW TAX COMMISSION COMPOSED OF THE SAME OFFICERS BUT WITH INCREASED SALARIES, WE DEEM OUR ANSWER TO YOUR SECOND QUESTION TO RENDER UNNECESSARY FURTHER DISCUSSION OF YOUR FIRST AND THIRD QUESTIONS. NO OPINION IS DISCUSSED HEREIN AS TO WHETHER THE LEGISLATURE COULD CREATE AN OFFICE AND, AT THE SAME TIME OR LATER, APPOINT AN OFFICIAL TO FILL THAT OFFICE. CITE: 68 O.S. 1961 2 [68-2] (JAMES R. FUNSON)